
	

113 S388 PCS: American Family Economic Protection Act of 2013
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 18
		113th CONGRESS
		1st Session
		S. 388
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Reid (for
			 Ms. Mikulski (for herself,
			 Mrs. Murray, and
			 Mr. Reid)) introduced the following bill;
			 which was read twice and placed on the calendar pursuant to the order of
			 February 14, 2013
		
		A BILL
		To appropriately limit sequestration, to eliminate tax
		  loopholes, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Family Economic
			 Protection Act of 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Budget provisions
				Sec. 101. Adjustments to discretionary spending
				limits.
				Sec. 102. Treatment of sequester.
				Sec. 103. Budgetary effects.
				TITLE II—Agricultural programs
				Sec. 201. Extension of agricultural programs.
				Sec. 202. Supplemental agricultural disaster assistance
				programs.
				Sec. 203. Noninsured crop assistance program.
				Sec. 204. Exemption of agriculture, nutrition, and forestry
				from BCA sequestration.
				Sec. 205. Effective date.
				TITLE III—Revenue provisions
				Sec. 301. Reference.
				Sec. 302. Fair share tax on high-income taxpayers.
				Sec. 303. Denial of deduction for outsourcing
				expenses.
				Sec. 304. Modifications to the tax on petroleum.
			
		IBudget
			 provisions
			101.Adjustments to
			 discretionary spending limits
				(a)In
			 generalSection 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(c)) is
			 amended by striking paragraphs (2) through (10) and inserting the
			 following:
					
						(2)For fiscal year
				2013—
							(A)for the security
				category, $684,000,000,000 in new budget authority; and
							(B)for the
				nonsecurity category, $359,000,000,000 in new budget authority;
							(3)for fiscal year
				2014—
							(A)for the revised
				security category, $552,000,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $506,000,000,000 in new budget authority;
							(4)for fiscal year
				2015—
							(A)for the revised
				security category, $563,040,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $520,000,000,000 in new budget authority;
							(5)for fiscal year
				2016—
							(A)for the revised
				security category, $574,301,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $530,000,000,000 in new budget authority;
							(6)for fiscal year
				2017—
							(A)for the revised
				security category, $586,361,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $541,000,000,000 in new budget authority;
							(7)for fiscal year
				2018—
							(A)for the revised
				security category, $598,675,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $553,000,000,000 in new budget authority;
							(8)for fiscal year
				2019—
							(A)for the revised
				security category, $611,846,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $566,000,000,000 in new budget authority;
							(9)for fiscal year
				2020—
							(A)for the revised
				security category, $625,306,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $578,000,000,000 in new budget authority; and
							(10)for fiscal year
				2021—
							(A)for the revised
				security category, $638,972,000,000 in new budget authority; and
							(B)for the revised
				nonsecurity category, $590,000,000,000 in new budget
				authority;
							.
				(b)Technical and
			 conforming amendmentsPart C of title II of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is
			 amended—
					(1)in section
			 250(c)(4) (2 U.S.C. 900(c)(4)), by adding at the end the following:
						
							(D)The term revised security
				category means discretionary appropriations in budget function
				050.
							(E)The term revised nonsecurity
				category means discretionary appropriations other than in budget
				function 050.
							;
				and
					(2)in section 251A
			 (2 U.S.C. 901A)—
						(A)by striking the
			 matter preceding paragraph (1) and inserting the following: The
			 discretionary spending caps under section 251(c) shall be applied in accordance
			 with this section as follows:;
						(B)by striking
			 paragraphs (1) and (2);
						(C)by redesignating
			 paragraphs (3) through (11) as paragraphs (1) through (9), respectively;
						(D)in paragraph (2),
			 as redesignated, by striking paragraph (3) and inserting
			 paragraph (1);
						(E)in paragraph (3),
			 as redesignated, by striking paragraph (4) each place it appears
			 and inserting paragraph (2);
						(F)in paragraph (4),
			 as redesignated, by striking paragraph (4) each place it appears
			 and inserting paragraph (2);
						(G)in paragraph (5),
			 as redesignated—
							(i)by
			 striking paragraph (5) each place it appears and inserting
			 paragraph (3); and
							(ii)by
			 striking paragraph (6) each place it appears and inserting
			 paragraph (4);
							(H)in paragraph (6),
			 as redesignated—
							(i)by
			 striking paragraph (4) and inserting paragraph
			 (2); and
							(ii)by
			 striking paragraphs (5) and (6) and inserting paragraphs
			 (3) and (4);
							(I)in paragraph (7),
			 as redesignated—
							(i)by
			 striking paragraph (8) and inserting paragraph
			 (6); and
							(ii)by
			 striking paragraph (6) each place it appears and inserting
			 paragraph (4); and
							(J)in paragraph (9),
			 as redesignated, by striking paragraph (4) and inserting
			 paragraph (2).
						102.Treatment of
			 sequester
				(a)AdjustmentSection
			 251A(1) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 901a(1)), as redesignated by section 101 of this Act, is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E)—
						(A)by striking
			 $24,000,000,000 and inserting $109,333,000,000;
			 and
						(B)by striking the
			 period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(F)for fiscal year
				2014, reducing the amount calculated under subparagraphs (A) through (D) by
				$25,500,000,000.
								.
						(b)Postponement of
			 Budget Control Act sequester for calendar year 2013
					(1)RepealSection
			 901(e) of the American Taxpayer Relief Act of 2012 (Public Law 112–240) is
			 repealed.
					(2)BBEDCASection
			 251A of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 901a)
			 is amended—
						(A)in paragraph (2),
			 as redesignated by section 101 of this Act, by striking On March 1,
			 2013, for fiscal year 2013, and in its sequestration preview report for fiscal
			 years 2014 and inserting On January 2, 2014, for fiscal year
			 2014, and in its sequestration preview report for fiscal years
			 2015;
						(B)in paragraph (3),
			 as redesignated by section 101 of this Act, by striking 2013 and
			 inserting 2014;
						(C)in paragraph (4),
			 as redesignated by section 101 of this Act, by striking 2013 and
			 inserting 2014; and
						(D)in paragraph (5),
			 as redesignated by section 101 of this Act—
							(i)in
			 subparagraph (A), by striking Fiscal year 2013.—On March 1, 2013, for fiscal
			 year 2013 and inserting Fiscal year 2014.—On January 2, 2014, for fiscal
			 year 2014; and
							(ii)in
			 subparagraph (B)—
								(I)by striking
			 Fiscal years
			 2014–2021 and inserting Fiscal years 2015–2021;
			 and
								(II)by striking
			 2014 each place it appears and inserting
			 2015.
								103.Budgetary
			 effects
				(a)PAYGO
			 scorecardThe budgetary effects of this Act shall not be entered
			 on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory
			 Pay-As-You-Go Act of 2010 (2 U.S.C. 933(d)).
				(b)Senate PAYGO
			 scorecardThe budgetary effects of this Act shall not be entered
			 on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res.
			 21 (110th Congress).
				IIAgricultural
			 programs
			201.Extension of
			 agricultural programs
				(a)Commodity
			 programsSection 701(b) of the American Taxpayer Relief Act of
			 2012 (Public Law 112–240; 126 Stat. 2362) is amended—
					(1)by striking
			 (1) In
			 general.—The terms and inserting the following:
						
							(1)Covered and
				loan commodities
								(A)In
				generalExcept as provided in subparagraph (B), the
				terms
								;
				and
					(2)by adding at the
			 end the following:
						
							(B)Payment
				acresNotwithstanding any other provision of law, in the case of
				direct payments for the 2013 crop year, the payment acres in section 1001(11)
				and section 1301(5) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
				8702(11), 8751(5)) shall be 0 percent of the base acres for the covered
				commodities and peanuts on a farm on which direct payments are
				made.
							.
					(b)Conservation
			 programs
					(1)Conservation
			 stewardship programNotwithstanding section 726 of the
			 Consolidated and Further Continuing Appropriations Act, 2012 (Public Law
			 112–55; 125 Stat. 584) and section 101(a)(1) of the Continuing Appropriations
			 Resolution, 2013 (Public Law 112–175; 126 Stat. 1313), the acreage enrollment
			 requirement in section 1238G(d)(1) of the Food Security Act of 1985 (16 U.S.C.
			 3838g(d)(1)) shall apply for fiscal year 2013.
					(2)Voluntary
			 public accessSection 1240R(f)(1) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–5) is amended—
						(A)in the heading,
			 by striking Fiscal years
			 2009 through 2012 and inserting Mandatory funding;
			 and
						(B)by inserting
			 , and $5,000,000 for fiscal year 2013 before the period at the
			 end.
						(3)Desert terminal
			 lakesSection 2507 of the Farm Security and Rural Investment Act
			 of 2002 (43 U.S.C. 2211 note; Public Law 107–171) is amended by adding at the
			 end the following:
						
							(c)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary of Agriculture shall use to carry out this section $35,000,000 for
				fiscal year 2013, to remain available until
				expended.
							.
					(c)Supplemental
			 nutrition assistance program
					(1)Employment and
			 training programSection 16(h)(1)(A) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2025(h)(1)(A)) is amended by striking , except
			 that for fiscal year 2013, the amount shall be $79,000,000.
					(2)Nutrition
			 educationSection 28(d)(1) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2036a(d)(1)) is amended—
						(A)in subparagraph
			 (A), by adding and after the semicolon at the end; and
						(B)by striking
			 subparagraphs (B) through (F) and inserting the following:
							
								(B)for fiscal year
				2012 and each subsequent fiscal year, the applicable amount during the
				preceding fiscal year, as adjusted to reflect any increases for the 12-month
				period ending the preceding June 30 in the Consumer Price Index for All Urban
				Consumers published by the Bureau of Labor Statistics of the Department of
				Labor.
								.
						(d)Research
			 programs
					(1)Organic
			 agriculture research and extension initiativeSection 1672B(f) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(f))
			 is amended—
						(A)in paragraph
			 (1)—
							(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
			 and
							(ii)in
			 subparagraph (B), by striking 2012 and inserting
			 2013;
							(B)in paragraph
			 (2)—
							(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
			 and
							(ii)by
			 striking 2012 and inserting 2013; and
							(C)by striking
			 paragraph (3).
						(2)Specialty crop
			 research initiativeSection 412(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7632(h)) is
			 amended—
						(A)in paragraph
			 (1)—
							(i)in
			 the heading, by striking for fiscal years 2008 through 2012;
			 and
							(ii)by
			 striking 2012 and inserting 2013;
							(B)in paragraph
			 (2)—
							(i)in
			 the heading, by striking for fiscal years 2008 through 2012;
			 and
							(ii)by
			 striking 2012 and inserting 2013;
							(C)by striking
			 paragraph (3); and
						(D)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively.
						(3)Beginning
			 farmer and rancher development programSection 7405(h) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is
			 amended—
						(A)in paragraph
			 (1)—
							(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
			 and
							(ii)in
			 subparagraph (B), by striking 2012 and inserting
			 2013;
							(B)in paragraph
			 (2)—
							(i)in
			 the heading, by striking for fiscal years 2008 through 2012;
			 and
							(ii)by
			 striking 2012 and inserting 2013; and
							(C)by striking
			 paragraph (3).
						(e)Energy
			 programs
					(1)Biobased
			 markets programSection 9002(h)(1)(B) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8102(h)(1)(B)) is amended by striking
			 2012 and inserting 2013.
					(2)Biorefinery
			 assistanceSection 9003(h)(1) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8103(h)(1)) is amended—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(C)$100,000,000 for
				fiscal year
				2013.
								.
						(3)Bioenergy
			 program for advanced biofuelsSection 9005(g)(1) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8105(g)(1)) is
			 amended—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(E)$55,000,000 for
				fiscal year
				2013.
								.
						(4)Biodiesel fuel
			 education programSection 9006(d)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8106(d)(1)) is amended—
						(A)in the heading,
			 by striking Fiscal years
			 2009 through 2012.— and inserting
			 Mandatory
			 funding.—; and
						(B)by striking
			 2012 and inserting 2013.
						(5)Rural Energy
			 for America ProgramSection 9007(g)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8107(g)(1)) is amended—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(E)$51,000,000 for
				fiscal year
				2013.
								.
						(6)Biomass
			 research and developmentSection 9008(h)(1) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8108(h)(1)) is amended—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(E)$33,600,000 for
				fiscal year
				2013.
								.
						(7)Biomass crop
			 assistance programSection 9011(f)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8111(f)) is amended—
						(A)in the heading,
			 by striking Fiscal years
			 2008 through 2012 and inserting Mandatory funding;
			 and
						(B)by inserting
			 , and not more than $38,600,000 for fiscal year 2013 after
			 2012.
						(f)Horticulture
			 and organic agriculture programs
					(1)Farmers market
			 promotion programSection 6(e)(1) of the Farmer-to-Consumer
			 Direct Marketing Act of 1976 (7 U.S.C. 3005(e)(1)) is amended—
						(A)in the heading,
			 by striking Fiscal years
			 2008 through 2012.— and inserting
			 Mandatory
			 funding.—; and
						(B)subparagraph (C),
			 by striking and 2012 and inserting through
			 2013.
						(2)National Clean
			 Plant NetworkSection 10202(e)(1) of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7761(e)(1)) is amended—
						(A)in the heading,
			 by striking Fiscal years
			 2009 through 2012.— and inserting
			 Mandatory
			 funding.—; and
						(B)by striking
			 2012 and inserting 2013.
						(3)National
			 organic certification cost-share programSection 10606(d)(1) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(d)(1)) is
			 amended by—
						(A)in the heading,
			 by striking for fiscal
			 years 2008 through 2012; and
						(B)by inserting
			 , and $5,000,000 for fiscal year 2013 after
			 2012.
						(4)Organic
			 production and market data initiativesSection 7407(d) of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 5925c(d)) is amended
			 by striking paragraph (1) and inserting the following:
						
							(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section, to remain available until
				expended—
								(A)$5,000,000 for
				each fiscal year through fiscal year 2012; and
								(B)$1,000,000 for
				fiscal year
				2013.
								.
					(g)Outreach and
			 assistance for socially disadvantaged farmers and
			 ranchersSection 2501(a)(4)(A) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 2279(a)(4)(A)) is amended—
					(1)in the heading,
			 by striking Fiscal years
			 2009 through 2012.— and inserting
			 Mandatory
			 funding.—;
					(2)in clause (i), by
			 striking and at the end;
					(3)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(iii)$15,000,000 for
				fiscal year
				2013.
							.
					(h)Rural
			 development
					(1)Rural
			 microentrepreneur assistance programSection 379E(d) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2008s(d)) is
			 amended—
						(A)in paragraph
			 (1)(B), by striking fiscal year 2012 and inserting for
			 each of fiscal years 2012 and 2013; and
						(B)in paragraph (2),
			 by striking 2012 and inserting 2013.
						(2)Value-added
			 agricultural product market development grantsSection 231(b)(7)
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)(7)) is
			 amended—
						(A)by striking
			 subparagraph (A) and inserting the following:
							
								(A)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this subsection, to remain
				available until expended—
									(i)on October 1,
				2008, $15,000,000; and
									(ii)on October 1,
				2012, $3,000,000.
									;
				and
						(B)in subparagraph
			 (B), by striking 2012 and inserting 2013.
						202.Supplemental
			 agricultural disaster assistance programs
				(a)In
			 generalSection 531 of the Federal Crop Insurance Act (7 U.S.C.
			 1531) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A), by striking The Secretary shall use such sums as are necessary
			 from the Trust Fund and inserting Of the funds of the Commodity
			 Credit Corporation, the Secretary shall use such sums as are necessary for
			 fiscal year 2012;
						(B)in paragraph
			 (2)(A), in the matter preceding clause (i), by striking 60
			 percent and inserting 52 percent; and
						(C)in paragraph
			 (4)(A)(ii), by striking 15 percent and inserting 100
			 percent;
						(2)in subsection
			 (c), by adding at the end the following:
						
							(4)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use such sums as are necessary to carry out this subsection for
				each of fiscal years 2012 and
				2013.
							;
					(3)in subsection
			 (d), by adding at the end the following:
						
							(8)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use such sums as are necessary to carry out this subsection for
				each of fiscal years 2012 and
				2013.
							;
					(4)in subsection
			 (e), by adding at the end the following:
						
							(4)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use up to $5,000,000 to carry out this subsection for each of
				fiscal years 2012 and
				2013.
							;
					(5)in subsection
			 (f), by adding at the end the following:
						
							(6)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use such sums as are necessary to carry out this subsection for
				each of fiscal years 2012 and 2013.
							;
				and
					(6)in subsection
			 (i), by striking September 30, 2011 and inserting
			 September 30, 2012.
					(b)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2011.
				203.Noninsured crop assistance program
				(a)In generalSection 196 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (1) and inserting the
			 following:
							
								(1)In general
									(A)CoveragesIn the case of an eligible crop described
				in paragraph (2), the Secretary of Agriculture shall operate a noninsured crop
				disaster assistance program to provide coverages based on individual yields
				(other than for value-loss crops) equivalent to—
										(i)catastrophic risk protection available
				under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b));
				or
										(ii)additional coverage available under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) that does
				not exceed 65 percent.
										(B)AdministrationThe Secretary shall carry out this section
				through the Farm Service Agency (referred to in this section as the
				Agency).
									;
				and
						(B)in paragraph (2)—
							(i)in subparagraph (A)—
								(I)in clause (i), by striking
			 and after the semicolon at the end;
								(II)by redesignating clause (ii) as clause
			 (iii); and
								(III)by inserting after clause (i) the
			 following:
									
										(ii)for which additional coverage under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) is not
				available; and
										;
				and
								(ii)in subparagraph (B)—
								(I)by inserting (except ferns)
			 after floricultural;
								(II)by inserting (except ferns)
			 after ornamental nursery; and
								(III)by striking (including ornamental
			 fish) and inserting (including ornamental fish, but excluding
			 tropical fish);
								(2)in subsection (d), by striking The
			 Secretary and inserting Subject to subsection (l), the
			 Secretary;
					(3)in subsection (k)(1)—
						(A)in subparagraph (A), by striking
			 $250 and inserting $260; and
						(B)in subparagraph (B)—
							(i)by striking $750 and
			 inserting $780; and
							(ii)by striking $1,875 and
			 inserting $1,950; and
							(4)by adding at the end the following:
						
							(l)Payment equivalent to additional
				coverage
								(1)In generalThe Secretary shall make available to a
				producer eligible for noninsured assistance under this section a payment
				equivalent to an indemnity for additional coverage under subsections (c) and
				(h) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) that does
				not exceed 65 percent, computed by multiplying—
									(A)the quantity that is less than 50 to 65
				percent of the established yield for the crop, as determined by the Secretary,
				specified in increments of 5 percent;
									(B)100 percent of the average market price for
				the crop, as determined by the Secretary; and
									(C)a payment rate for the type of crop, as
				determined by the Secretary, that reflects—
										(i)in the case of a crop that is produced with
				a significant and variable harvesting expense, the decreasing cost incurred in
				the production cycle for the crop that is, as applicable—
											(I)harvested;
											(II)planted but not harvested; or
											(III)prevented from being planted because of
				drought, flood, or other natural disaster, as determined by the Secretary;
				or
											(ii)in the case of a crop that is produced
				without a significant and variable harvesting expense, such rate as shall be
				determined by the Secretary.
										(2)PremiumTo be eligible to receive a payment under
				this subsection, a producer shall pay—
									(A)the service fee required by subsection (k);
				and
									(B)a premium for the applicable crop year that
				is equal to—
										(i)the product obtained by multiplying—
											(I)the number of acres devoted to the eligible
				crop;
											(II)the yield, as determined by the Secretary
				under subsection (e);
											(III)the coverage level elected by the
				producer;
											(IV)the average market price, as determined by
				the Secretary; and
											(ii)5.25-percent premium fee.
										(3)Limited resource, beginning, and socially
				disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
								(4)Additional
				availability
									(A)In
				generalAs soon as practicable, the Secretary shall make
				assistance available to producers of an otherwise eligible crop described in
				subsection (a)(2) that suffered losses—
										(i)to a 2012 annual
				fruit crop grown on a bush or tree; and
										(ii)in a county
				covered by a declaration by the Secretary of a natural disaster for production
				losses due to a freeze or frost.
										(B)AssistanceThe
				Secretary shall make assistance available under subparagraph (A) in an amount
				equivalent to assistance available under paragraph (1), less any fees not
				previously paid under paragraph
				(2).
									.
					(b)Termination date
					(1)In generalEffective October 1, 2017, subsection (a)
			 and the amendments made by subsection (a) (other than the amendments made by
			 clauses (i)(I) and (ii) of subsection (a)(1)(B)) are repealed
					(2)AdministrationEffective October 1, 2017, section 196 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333)
			 shall be applied and administered as if subsection (a) and the amendments made
			 by subsection (a) (other than the amendments made by clauses (i)(I) and (ii) of
			 subsection (a)(1)(B)) had not been enacted.
					204.Exemption of
			 agriculture, nutrition, and forestry from BCA sequestrationSection 251A(6) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 901a(6)), as redesignated by
			 section 101 of this Act, is amended—
				(1)by striking On the date and
			 inserting the following:
					
						(A)In
				generalOn the
				date
						;
				(2)in subparagraph (A), as so designated, in
			 the second sentence, by inserting subparagraph (B) of this paragraph
			 and after the exemptions specified in; and
				(3)by adding at the end the following:
					
						(B)Exemption of
				agriculture, nutrition, and forestryThe following shall be
				exempt from reduction under any order issued pursuant to this paragraph:
							(i)All programs,
				projects, and activities of the Commodity Credit Corporation.
							(ii)All programs,
				projects, and activities of the Federal Crop Insurance Corporation.
							(iii)All programs,
				projects, and activities carried out under section 32 of the Act of August 24,
				1935 (7 U.S.C. 612c).
							(iv)All other direct
				spending accounts of the Department of
				Agriculture.
							.
				205.Effective
			 dateExcept as otherwise
			 provided in this title, this title and the amendments made by this title take
			 effect on the date of enactment of, and as if included in, the American
			 Taxpayer Relief Act of 2012 (Public Law 112–240; 126 Stat. 2313).
			IIIRevenue
			 provisions
			301.ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			302.Fair share tax
			 on high-income taxpayers
				(a)In
			 generalSubchapter A of chapter 1 is amended by adding at the end
			 the following new part:
					
						VIIIFair share tax
				on high-income taxpayers
							
								Sec. 59B. Fair share tax.
							
							59B.Fair share tax
								(a)General
				rule
									(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by this
				subtitle) a tax equal to the product of—
										(A)the amount
				determined under paragraph (2), and
										(B)a fraction (not
				to exceed 1)—
											(i)the numerator of
				which is the excess of—
												(I)the taxpayer's
				adjusted gross income, over
												(II)the dollar
				amount in effect under subsection (c)(1), and
												(ii)the denominator
				of which is $4,000,000 ($2,000,000 in the case of a married individual who
				files a separate return).
											(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—
										(A)the tentative
				fair share tax for the taxable year, over
										(B)the excess
				of—
											(i)the sum
				of—
												(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year, determined
				without regard to any tax liability determined under this section,
												(II)the tax imposed
				by section 55 for the taxable year, plus
												(III)the payroll tax
				for the taxable year, over
												(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a), 31, and
				34).
											(b)Tentative fair
				share taxFor purposes of this section—
									(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—
										(A)the adjusted
				gross income of the taxpayer, over
										(B)the modified
				charitable contribution deduction for the taxable year.
										(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—
										(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same ratio to the
				deduction allowable under section 170 (section 642(c) in the case of a trust or
				estate) for such taxable year as—
											(i)the amount of
				itemized deductions allowable under the regular tax (as defined in section 55)
				for such taxable year, determined after the application of section 68, bears
				to
											(ii)such amount,
				determined before the application of section 68.
											(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable contribution
				deduction shall be zero.
										(c)High-Income
				taxpayerFor purposes of this section—
									(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000 (50 percent
				of such amount in the case of a married individual who files a separate
				return).
									(2)Inflation
				adjustment
										(A)In
				generalIn the case of a taxable year beginning after 2013, the
				$1,000,000 amount under paragraph (1) shall be increased by an amount equal
				to—
											(i)such dollar
				amount, multiplied by
											(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2012 for calendar year 1992 in
				subparagraph (B) thereof.
											(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $10,000,
				such amount shall be rounded to the next lowest multiple of $10,000.
										(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—
									(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the
				extent such tax is attributable to the rate of tax in effect under section
				3101) with respect to such taxable year or wages or compensation received
				during such taxable year, over
									(2)the deduction
				allowable under section 164(f) for such taxable year.
									(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in the manner
				described in section 67(e).
								(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this chapter for
				purposes of determining the amount of any credit under this chapter (other than
				the credit allowed under section 27(a)) or for purposes of section
				55.
								.
				(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 is
			 amended by adding at the end the following new item:
					
						
							Part VIII—Fair share tax on high-Income
				taxpayers
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				303.Denial of
			 deduction for outsourcing expenses
				(a)In
			 generalPart IX of subchapter
			 B of chapter 1 is amended by adding at the end the following new
			 section:
					
						280I.Outsourcing
				expenses
							(a)In
				generalNo deduction
				otherwise allowable under this chapter shall be allowed for any specified
				outsourcing expense.
							(b)Specified
				outsourcing expenseFor purposes of this section—
								(1)In
				generalThe term specified outsourcing expense
				means—
									(A)any eligible
				expense paid or incurred by the taxpayer in connection with the elimination of
				any business unit of the taxpayer (or of any member of any expanded affiliated
				group in which the taxpayer is also a member) located within the United States,
				and
									(B)any eligible
				expense paid or incurred by the taxpayer in connection with the establishment
				of any business unit of the taxpayer (or of any member of any expanded
				affiliated group in which the taxpayer is also a member) located outside the
				United States,
									if such
				establishment constitutes the relocation of the business unit so eliminated.
				For purposes of the preceding sentence, a relocation shall not be treated as
				failing to occur merely because such elimination occurs in a different taxable
				year than such establishment.(2)Eligible
				expensesThe term eligible expenses means—
									(A)any amount for
				which a deduction is allowed to the taxpayer under section 162, and
									(B)permit and license fees, lease brokerage
				fees, equipment installation costs, and, to the extent provided by the
				Secretary, other similar expenses.
									Such term
				does not include any compensation which is paid or incurred in connection with
				severance from employment and, to the extent provided by the Secretary, any
				similar amount.(3)Business
				unitThe term business unit means—
									(A)any trade or
				business, and
									(B)any line of
				business, or functional unit, which is part of any trade or business.
									(4)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined
				in section 1504(a), determined without regard to section 1504(b)(3) and by
				substituting more than 50 percent for at least 80
				percent each place it appears in section 1504(a). A partnership or any
				other entity (other than a corporation) shall be treated as a member of an
				expanded affiliated group if such entity is controlled (within the meaning of
				section 954(d)(3)) by members of such group (including any entity treated as a
				member of such group by reason of this paragraph).
								(5)Operating
				expenses not taken into accountAny amount paid or incurred in
				connection with the on-going operation of a business unit shall not be treated
				as an amount paid or incurred in connection with the establishment or
				elimination of such business unit.
								(c)Special
				rules
								(1)Application to
				deductions for depreciation and amortizationIn the case of any
				portion of a specified outsourcing expense which is not deductible in the
				taxable year in which paid or incurred, such portion shall neither be
				chargeable to capital account nor amortizable.
								(2)Possessions
				treated as part of the United StatesFor purposes of this section, the term
				United States shall be treated as including each possession of
				the United States (including the Commonwealth of Puerto Rico and the
				Commonwealth of the Northern Mariana Islands).
								(d)RegulationsThe
				Secretary shall prescribe such regulations or other guidance as may be
				necessary or appropriate to carry out the purposes of this section, including
				regulations which provide (or create a rebuttable presumption) that certain
				establishments of business units outside the United States will be treated as
				relocations (based on timing or such other factors as the Secretary may
				provide) of business units eliminated within the United
				States.
							.
				(b)Limitation on
			 subpart F income of controlled foreign corporations determined without regard
			 to specified outsourcing expensesSubsection (c) of section 952
			 is amended by adding at the end the following new paragraph:
					
						(4)Earnings and
				profits determined without regard to specified outsourcing
				expensesFor purposes of this
				subsection, earnings and profits of any controlled foreign corporation shall be
				determined without regard to any specified outsourcing expense (as defined in
				section
				280I(b)).
						.
				(c)Clerical
			 amendmentThe table of
			 sections for part IX of subchapter B of chapter 1 is amended by adding at the
			 end the following new item:
					
						
							Sec. 280I. Outsourcing
				expenses.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				304.Modifications
			 to the tax on petroleum
				(a)Definition of
			 crude oilParagraph (1) of
			 section 4612(a) is amended to read as follows:
					
						(1)Crude
				oilThe term crude
				oil includes crude oil condensates, natural gasoline, any bitumen or
				bituminous mixture, and any oil derived from a bitumen or bituminous
				mixture.
						.
				(b)Removing
			 restrictions relating to oil wells and extraction methodsParagraph (2) of section 4612(a) is amended
			 by striking from a well located.
				(c)Clerical
			 amendmentSubclause (I) of
			 section 4612(e)(2)(B)(ii) is amended by striking tranferred and
			 inserting transferred.
				(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to oil and petroleum products received or entered during calendar quarters
			 beginning more than 60 days after the date of the enactment of this Act.
				
	
		February 26, 2013
		Read twice and placed on the calendar pursuant to the order
		  of February 14, 2013
	
